Citation Nr: 1027256	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-41 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury, status post ACL/meniscal tear, based on 
lateral instability of the knee.    

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury, status post ACL/meniscal tear, based on 
limitation of motion. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 



INTRODUCTION

This matter initially came before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2005 rating decision 
of the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Milwaukee, Wisconsin in which the RO denied the 
appellant's request for an increased rating in excess of 10 
percent for  "po status ACL/meniscal tear" of the left knee. 
See June 2005 rating decision.  The appellant, who had active 
service from April 1991 to June 1993, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in October 
2007, July 2008 and August 2009.  Subsequent to the Board's 
August 2009 decision, additional medical records were associated 
with the claims file.  After reviewing these medical records, the 
RO granted the appellant service connection for "p.o. status 
ACL/meniscus tear, left knee, loss of motion as secondary to the 
service-connected disability of p.o. status ACL/meniscus tear, 
left knee" and assigned a 10 percent evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5099-5010 effective from 
November 1, 2004. See December 2009 rating decision.  The RO 
continued to assign a 10 percent disability rating for "post 
operative ACL/meniscus" under 38 C.F.R. § 4.71a, Diagnostic Code 
5257. See December 2009 Supplemental Statement of the Case.  
Thereafter, the case was referred to the Board for appellate 
review.    

For the sake of clarity and to accurately address the appellant' 
service-connected symptomatology in this decision, the Board has 
recharacterized the issues on appeal (1) a claim of entitlement 
to a rating in excess of 10 percent for residuals of a left knee 
injury, status post ACL/meniscal tear, manifested by symptoms 
that include lateral instability of the knee and (2) entitlement 
to an initial rating in excess of 10 percent for degenerative 
joint disease of the left knee secondary to service-connected 
residuals of a left knee injury status post ACL/meniscal tear.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Competent and persuasive medical evidence of record indicates 
that the appellant's service-connected left knee disability is 
manifested by lateral instability that is slight in severity, 
some atrophy, weakness and popping.    

3.  Competent and persuasive medical evidence of record indicates 
that the appellant has degenerative joint disease of the left 
knee secondary to his service-connected left knee disability, 
that is evidenced by x-ray findings and painful motion limited, 
at most, to zero degrees of extension and 98 degrees of flexion. 


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a left knee 
injury, status post ACL/meniscal tear, to include lateral 
instability of the knee is not warranted.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1 - 4.14, 4.40 - 4.45, 4.71a, Diagnostic Code 5257 (2009).

2.  A rating in excess of 10 percent for residuals of a left knee 
injury, status post ACL/meniscal tear, based on painful motion is 
not warranted. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 - 4.14, 4.40 - 
4.45, 4.71a, Diagnostic Code 5003, 5010, 5261 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

With respect to the appellant's overall claim of entitlement to 
an increased rating for his service-connected left knee 
disability, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Specifically, the Board finds that a 
letter sent to the appellant in October 2009 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This letter  essentially notified the appellant that it was 
ultimately his responsibility to give VA any evidence pertaining 
to his claim; informed the appellant that additional information 
or evidence was needed to support his claim; and asked the 
appellant to send the information to VA. Pelegrini v. Principi, 
18 Vet. App. 112 (2004)[Pelegrini II]; Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), reversed in Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 
5103(a) as requiring generic claim-specific notice and rejecting 
veteran-specific notice as to effect on daily life and as to the 
assigned or a cross-referenced diagnostic code under which the 
disability is rated).  Although the October 2009 letter was not 
sent prior to the initial adjudication of the appellant's claim, 
the Board finds that the belated notice was not prejudicial to 
him since the appellant was provided adequate notice, his claim 
was readjudicated, and the appellant was provided a Supplemental 
Statement of the Case explaining the readjudication of his claims 
in December 2009. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [Mayfield III].

However, should it be determined that the October 2009 VCAA 
letter referenced above did not completely satisfy the 
requirements of the VCAA, the Board observes for the record that 
the failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements was previously presumed to 
create prejudicial error. Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary had the burden to show that this error was 
not prejudicial to an appellant. Id., at 889.  Lack of 
prejudicial harm could be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law. Id., at 887.  However, the 
United States Supreme Court recently held this framework to be 
inconsistent with the statutory requirement that the U.S. Court 
of Appeals for Veterans Claims ("Court" or "CAVC") take "due 
account of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2). Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In 
reversing the decision of the United States Court of Appeals for 
the Federal Circuit (the "Federal Circuit"), the Supreme Court 
held that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In this case, the Board observes that neither the appellant nor 
his representative claim any VCAA notice deficiency has resulted 
in prejudice in this case and the Board has identified no such 
deficiency.  See Shinseki v. Sanders, supra.  There is also no 
indication in the record that any additional evidence, relevant 
to the issues decided herein, is available for the RO to obtain.  
In this regard, the Board observes that the appellant's service 
treatment records, VA treatment records and identified private 
medical records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For the record, the 
Board observes that the appellant has been afforded two VA 
examinations in connection with his increased rating claim.  See 
38 C.F.R. § 3.159(c)(4); VA examination reports dated March 2006 
and December 2007; see also August 2008 addendum medical opinion.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
set forth in greater detail below, the Board finds that the VA 
medical examinations obtained in this case are adequate as they 
are predicated on a review of medical records; contain a 
description of the history of the knee disability at issue; 
document and consider the appellant's complaints and symptoms; 
and include medical findings addressing the medical questions 
raised in this case.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining VA medical examinations and 
opinions pertaining to the issues on appeal has been met.  See 
38 C.F.R. 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim.  See letters dated in 
March 2006 and November 2007; Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, since there is no indication 
that any failure on the part of VA to provide additional notice 
or assistance reasonably affects the issues on appeal, the Board 
finds that any such failure is harmless and proceeds with a 
merits adjudication of the appellant's increased rating claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  The Law 

As set forth in the Introduction section above, the appellant has 
currently been assigned (1) a 10 percent disability rating for 
residuals of a left knee injury status post ACL/meniscal tear, to 
include instability of the knee, under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 effective from June 22, 1993 
and (2) a separate 10 percent disability rating for (essentially) 
degenerative joint disease of the left knee with painful motion 
secondary to service-connected residuals of a left knee injury 
status post ACL/meniscal tear under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5099-5010 effective November 1, 2004.  See rating 
decisions; March 2006 VA examination report, p. 4 (VA examiner 
indicated that the appellant was developing very early stage 
degenerative changes of the left knee as status post ACL 
reconstruction and meniscectomy); December 2007 VA examination 
report, 
p. 7 (VA examiner opined that the degenerative findings of the 
appellant's left knee are likely secondary to the knee injury the 
appellant experienced in service).  At present, the appellant 
contends that his overall left knee disability is more disabling 
than currently evaluated and has appealed for an increased 
rating.  See statements in support of claims.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can predictably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  While a 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability rating 
is at issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Where the particular disability for which a veteran has been 
service-connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions are 
affected, but also the anatomical location and symptomatology are 
closely analogous.  See 38 C.F.R. §§ 4.20, 4.27.  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with 
the schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  38 
C.F.R. §§  4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Ratings shall be based, as far as practicable, upon the average 
impairment of earning capacity with the additional provision that 
the Secretary of Veterans Affairs shall from time to time 
readjust the Schedule of Ratings in accordance with experience.  
In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

	1.  The Diagnostic Codes 

In this case, the appellant's service-connected left knee 
disability has been rated under two separate diagnostic codes.  
The appellant has currently been assigned a 10 percent disability 
rating for residuals of a left knee injury that includes 
instability of the knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Additionally, the RO has assigned the appellant a separate 
10 percent disability rating for painful motion of the left knee 
related to degenerative joint disease under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5099-5010.  In the selection 
of code numbers assigned to disabilities, injuries will generally 
be represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With diseases, 
preference is to be given to the number assigned to the disease 
itself; if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition will 
be added, preceded by a hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5257 rates "other impairments of the knee" and, 
in particular, impairments involving recurrent subluxation or 
lateral instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  It provides for the assignment of a 10 
percent rating when there is slight recurrent subluxation or 
lateral instability of a knee; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 30 
percent evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  Id.  For the record, 
subluxation of the patella is "incomplete or partial dislocation 
of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) 
(citing Dorland's Illustrated Medical Dictionary at 1241, 1599 
(27th edition 1988)).  The Board observes that the words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

Diagnostic Code 5010 evaluates post-traumatic arthritis, which in 
turn uses the criteria for degenerative arthritis under 
Diagnostic Code 5003.  Arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent disability rating is warranted 
for x-ray evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is x-ray 
evidence of arthritic involvement of two or more major joints 
with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  For the purpose of rating 
disability from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.  The general rating schedules for 
limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

For the record, normal range of motion for the knee is zero 
degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent 
disability rating is warranted for flexion limited to 45 degrees.  
A 20 percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 10 
percent disability rating is warranted for extension limited to 
10 degrees.  A 20 percent disability rating is assigned for 
extension limited to 15 degrees.  A 30 percent disability rating 
is assigned for extension limited to 20 degrees.  A 40 percent 
disability rating is assigned for extension limited to 30 
degrees; and a 50 percent disability rating is assigned for 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  As will 
be discussed in more detail below, VA's General Counsel has held 
in a precedent opinion that separate ratings may be assigned 
under Diagnostic Code 5260 and Diagnostic Code 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 
2004). 

Another diagnostic code applicable to the knees is Diagnostic 
Code 5259, which pertains to symptomatic removal of the semilunar 
cartilage, provides a 10 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  A rating of 10 percent is the highest 
available rating under this diagnostic code. Id.  However, 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 percent 
rating under Diagnostic Code 5258.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Diagnostic Code 5262 governs 
ratings of impairment of the tibia and fibula.  In this regard, a 
10 percent disability rating is available upon a showing of 
malunion of the tibia or fibula resulting in a slight knee or 
ankle disability.  A 20 percent rating is available if the 
evidence reveals malunion of the tibia or fibula resulting in 
moderate knee or ankle disability.  Malunion of the tibia or 
fibula resulting in a marked knee or ankle disability warrants 
the assignment of a 30 percent rating.  Lastly, a 40 percent 
disability rating under Diagnostic Code 5262 is available when 
there is evidence of nonunion of the tibia or fibula, with loose 
motion, requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  

      2.  The availability of separate disability ratings 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has provided guidance concerning increased 
rating claims for knee disorders.  The General Counsel has stated 
that compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997); 38 C.F.R. 
§ 4.14.  In this opinion, VA's General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional disability.  
When a knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under Diagnostic 
Code 5260 or 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the criteria 
for a zero percent rating under either of those codes, there is 
no additional disability for which a rating may be assigned. 

Additionally, in VAOPGCPREC 9-98, VA's General Counsel held that 
if a veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis can also be granted 
based on painful motion under 38 C.F.R. § 4.59.

Separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension), 
both currently codified under 38 C.F.R. § 4.71a, may also be 
assigned for disability of the same joint.  See VAOPGCPREC 9-04.

The Board also notes that the provisions of 38 C.F.R. § 4.40 
state that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of movements 
in different planes, weakened movement, excess fatigability, 
incoordination and pain on movement.  See 38 C.F.R. § 4.45.

C.  Entitlement to an increased overall rating in excess of 20 
percent

The assignment of a particular Diagnostic Code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, the 
Board must consider which Diagnostic Code or Codes are most 
appropriate for application of a veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995); see also 38 C.F.R. § 4.25 (combined ratings 
table for service-connected disabilities).

1.	Diagnostic Code 5257

Turning to the evidence in this case, it appears that the 
symptomatology upon which the appellant seeks an increased 
evaluation for his service-connected left knee disability 
primarily consists of left knee pain, instability, popping, 
cracking, weakness, varying degrees of left knee limited motion 
and arthritis of the left knee. See appellant's statements, to 
include statements dated in January 2005, July 2005 and November 
2005; VA examinations reports.  In terms of the issue of 
instability, it appears the RO confirmed its previous assignment 
of a 10 percent disability rating for the appellant's left knee 
disability under Diagnostic Code 5257 on the basis of evidence 
continuing to indicate that the appellant, at most, experienced 
slight lateral instability of the left knee.  See June 2005 
rating decision, p. 4; December 2009 SSOC.  As mentioned 
previously, Diagnostic Code 5257 rates "other impairment of the 
knee" and, in particular, impairment involving recurrent 
subluxation or lateral instability of the knee.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  It provides for the assignment of a 
10 percent rating when there is slight recurrent subluxation or 
lateral instability of a knee; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 30 
percent evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.

The medical evidence in this case reveals that when examined in 
May 2005, the appellant's left knee was reported as being stable, 
with good quad tone.  No instability was found at that time.  May 
2005 private medical records.  The appellant was also noted as 
being able to jog and hop on his left leg with only some minor 
discomfort.  Id.  Physical examination of the appellant's left 
knee in June 2005  failed to reveal dislocation or subluxation of 
the knee, in addition to a lack of effusion, edema or erythema.  
June 2005 VA examination report.  In March 2006, the appellant's 
walk and tandem gait were both reported as being normal.  March 
2006 VA examination report, p. 3.  Slight swelling, but no heat 
was observed.  Id., 
p. 4.  The appellant's Lachman and McMurray's tests were both 
negative; but the appellant was noted to have some diffuse muscle 
atrophy of the left thigh.  Id.  In terms of instability, the 
examiner found "no loosening of the joint bilaterally."  Id., 
p. 5.  

Thereafter, during a VA examination in December 2007, the 
appellant reported that he experienced some "giveaway pain" 
when carrying things, but denied general weakness.  December 2007 
VA examination report, p. 4.  In addition, he reported 
experiencing constant medial side pain of the left knee and sharp 
pain sporadically along the patella, as well as feelings of 
numbness and "throbbing."  With increased activities, he also 
reported experiencing heat and stiffness with swelling.  Id.  
Physical examination of the left knee revealed consistent 
strength of the knee despite some left knee atrophy.  Id., p. 5.  
In terms of stability, the December 2007 VA examiner found the 
appellant's left knee anterior and posterior drawer intact; 
Lachman's and McMurray's tests negative; and negative anterior 
and posterior drawer signs.  The examiner also reported that the 
appellant's medial and lateral collateral ligament stresses 
showed minimal instability, with pain in the lateral joint space.  
(Id., p. 6); however, an addendum medical opinion dated in August 
2008 clarified that the appellant had minimal mediolateral 
instability of the knee without evidence of anterior posterior 
instability.  August 2008 addendum medical opinion.  

In October 2008, the appellant was seen for complaints of 
difficulty with low grade pain and feelings of some left knee 
instability.  October 2008 VA medical records.  Physical 
examination of the left knee at that time revealed range-of-
motion that was normal; no fluid or effusion; with medial lateral 
stability that was also found to be normal.  Id.  While the 
appellant's Lachman's test was positive, a review of an MRI scan 
by his medical examiner appeared to indicate that the appellant's 
ACL was intact and functioning.  Id.  The appellant was 
ultimately diagnosed as having a "basically satisfactory ACL 
reconstruct that is 13 years old."  Id.  

Thereafter, in July 2009, physical examination of the left knee 
revealed no effusion, but slight TTP (tender to 
palpation/pressure) at the medial joint line and medical facet of 
the patella.  July 2009 VA medical records.  The appellant had 
negative apprehension, but a positive Lachman's test with an 
endpoint that was similar but slightly more lax than the opposite 
knee.  No laxity to varus/valgus was reported; and the appellant 
was found to have a negative posterior drawer test.  Id.  

In reviewing the above-referenced evidence in the context of the 
entire record, the Board finds that the assignment of a 10 
percent disability rating for the appellant's overall service-
connected left knee symptomatology under Diagnostic Code 5257 is 
appropriate.  Despite the appellant's complaints of instability, 
popping, cracking, and weakness (in addition to pain, limited 
motion and arthritis, which will be discussed below), the medical 
evidence supports the finding that the appellant's left knee has 
more-often-than not been found to be stable with minimal 
instability of the left knee.  This is the case even though the 
appellant has been prescribed braces in the past to assist with 
his left knee symptoms.  See, e.g., December 2007 VA examination 
report, p. 4; VA medical records.  The Board finds that, while 
the Veteran is competent to report on knee symptomatology he 
experiences, the medical evidence in this case is more probative 
as to whether there is any instability of the knee.  The 
healthcare providers who have examined the knee utilized specific 
testing procedures to determine if, in fact, the knee is 
unstable.  The Board finds the results of this testing combined 
with the health care providers interpretation of the testing 
outweighs the Veteran's lay assertions of what the symptomatology 
represents.  

Thus, since the preponderance of the competent evidence of record 
does not indicate that the appellant experiences more than slight 
impairment resulting from left knee recurrent subluxation or 
lateral instability, an increased rating pursuant to Diagnostic 
Code 5257 is not warranted. 

      2.  Diagnostic Codes 5099-5010 (in conjunction with 5260 
and 5261)

Next, the Board turns to the appropriateness of the RO's 
assignment of a separate 10 percent evaluation for the 
appellant's service-connected left knee disability under 
Diagnostic Codes 5099-5010 (which evaluates post-traumatic 
arthritis).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  VA General Counsel's opinion VAOPGCPREC 9-98 provides 
that if a veteran has a disability rating under Diagnostic Code 
5257 for instability of the knee, and there is also x-ray 
evidence of arthritis, a separate rating for arthritis pursuant 
to Diagnostic Codes 5003 (which evaluates degenerative arthritis) 
and/or 5010 can also be based on painful motion under 38 C.F.R. § 
4.59.  This is because painful motion due to arthritis is deemed 
to be limitation of motion and is entitled to a minimum rating of 
10 percent per joint, even if there is no actual limitation of 
motion.  VAOPGCPREC 09-98 (August 14, 1998) citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

Diagnostic Code 5010 uses the criteria for degenerative arthritis 
under Diagnostic Code.  Arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

Turning to the question of whether the evidence reveals that the 
appellant experiences left knee limitation of motion such that an 
increased disability rating is warranted pursuant to either 
Diagnostic Code 5260 (limitation of leg flexion) or Diagnostic 
Code 5261 (limitation of leg extension), the Board observes that 
under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  Under Diagnostic 
Code 5261, a 10 percent disability rating is warranted for 
extension limited to 10 degrees.  See 38 C.F.R. § 4.71a.  As 
mentioned previously, normal range of motion for the knee is zero 
degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate II.  

A review of the medical evidence pertinent to the appellant's 
increased rating claim reveals that that the appellant was 
reported to have full range-of-motion of the left knee in May 
2005.  See May 2005 private medical records.  During a June 2005 
VA examination, left knee range-of-motion was found to be zero 
degrees of extension to 130 degrees of flexion.  June 2005 VA 
examination report, p. 2.  When examined in March 2006, the 
appellant was found to have left knee range-of-motion from zero 
degrees of extension to 110 degrees of flexion. March 2006 VA 
examination report, p. 4.  In December 2007, it was reported that 
the appellant's left knee range-of-motion was zero degrees of 
extension to 98 degrees of flexion, with pain mainly in the 
lateral joint space with extent of flexion.  December 2007 VA 
examination report, p. 6.  Repetitive testing was conducted, with 
no changes in range of motion due to weakness, pain or 
incoordination noted at that time.  Id.  In addition, the 
examiner found no signs of fatigue or lack of endurance.  Id.  
Thereafter, in October 2008 and April 2009, the appellant's left 
knee was examined and once again found to have range-of-motion 
that was normal, with pain at the end-range of flexion.  See VA 
medical records. 
  
Thus, the medical evidence of record reveals that the appellant's 
left knee symptomatology does not meet the criteria for the 
assignment of a separate compensable disability rating pursuant 
to Diagnostic Code 5260 for limitation of left knee flexion or a 
separate 10 percent disability rating under Diagnostic Code 5261 
for left knee extension limited to 10 degrees since the 
appellant, at worst, has had limited range of motion of zero 
degrees to 98 degrees. See 38 C.F.R. § 4.71a.  Even when one 
considers possible functional loss due to pain, weakened 
movement, excess fatigability, or pain on movement, the 
appellant's left knee symptomatology does not warrant the 
assignment of a compensable disability rating under either 
Diagnostic Code 5260 or 5261.  Thus, based upon the above-
referenced evidence showing essentially slight limitation of 
motion, x-ray evidence of record indicating that the appellant 
has degenerative joint disease of the left knee and the VA 
examination reports attributing the appellant's left knee 
arthritis to his 
in-service knee injury, the RO appropriately assigned a separate 
10 percent disability rating for the appellant's degenerative 
joint disease of the left knee. 38 C.F.R. § 4.71a, Diagnostic 
Code 5010; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding 
that conditions are to be rated separately under 38 C.F.R. § 
4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14).  Separate ratings 
under Diagnostics Code 5260 or 5261 are not for application.  See 
VAOPGCPREC 9-04.  

In light of the foregoing, the Board finds that a disability 
rating in excess of the combined 20 percent (see 38 C.F.R. §§ 
4.25) is not warranted for the appellant's left knee disability 
on the basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  In reaching 
this conclusion, the Board finds that such an increase is not 
warranted in light of the fact that the appellant's left knee 
pain and instability have already been taken into consideration 
in assigning the appellant separate disability ratings under 
Diagnostic Codes 5010 and 5257.  In terms of fatigue, weakness, 
lack of endurance and incoordination, the appellant has been 
found not to experience any additional functional loss.  December 
2007 VA examination report.  As such, an increased rating is also 
not warranted based upon these factors.     

	3.  Other diagnostic codes

In terms of other diagnostic codes applicable to knee disorders, 
the Board observes for the record that an increased rating is not 
available pursuant to Diagnostic Code 5259 (symptomatic removal 
of the semilunar cartilage) as a 10 percent disability rating is 
the highest disability rating available under this code and there 
is no evidence of record indicating that the appellant's left 
knee surgeries involved the removal of semilunar cartilage that 
is now symptomatic.  In addition, the Board finds that a higher 
and/or separate rating is not warranted under Diagnostic Code 
5258 as there is no competent evidence in the record indicating 
that the appellant experiences dislocated semilunar cartilage.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Turning to the remaining diagnostic codes that are potentially 
applicable to the appellant's increased rating claim, 
specifically Diagnostic Code 5256 (which rates disabilities 
involving ankylosis of the knee) and Diagnostic Code 5263 (for 
genu recurvatum), the Board finds these codes inapplicable to 
this case as they either do not provide an evaluation in excess 
of the currently assigned respective 10 percent disability 
ratings or the appellant's left knee symptomatology does not fall 
within that criteria (i.e., the evidence of record does not 
indicate the appellant's left knee disability is manifested by 
ankylosis or genu recurvatum).  Id.  

	4.  Extraschedular considerations

Lastly, in reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal Regulations 
have been considered, whether or not they were raised by the 
appellant, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that the 
evidence of record does not present "an exceptional or unusual 
disability picture so as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that the separate disability ratings 
under the diagnostic codes referenced above adequately compensate 
the appellant for his various service-connected left knee 
symptomatology, to include the effect of that symptomatology on 
the appellant's employability.  While changing jobs during the 
appeal period, the Veteran has been consistently employed.  
Additionally, while the evidence reveals the appellant has been 
hospitalized on several occasions in relationship to his left 
knee surgeries, his most recent hospitalization appears to have 
occurred in	1993. See VA examination report dated in December 
2007.  In light of this evidence, the Board finds that the 
appellant's left knee disability has not necessitated frequent 
periods of hospitalization.  In the absence of extenuating 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also 
Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, the Board 
concludes that there is no competent evidence in support of an 
increased rating pursuant to these provisions.   

D.  Conclusion

Therefore, based upon a thorough review of the evidence of 
record, the Board finds the preponderance of evidence is against 
the assignment of an increased rating for the appellant's 
service-connected left knee disability under all applicable 
diagnostic codes at any time during the appeal period.  A staged 
rating is not warranted.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the assignment of an 
overall disability rating in excess of 20 percent, the doctrine 
is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

ORDER

The appeal is denied.  


____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


